Citation Nr: 0431821	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Service connection for bilateral glaucoma claimed as 
secondary to service connected hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1956 to June 1961 and from February 1962 to August 1977.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Oakland Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
Correspondence dated in January 2002 from Dr. F.G.F indicates 
that the veteran is an established patient in the Eye Clinic 
of the Sacramento VA Medical Center (VAMC).  Furthermore, it 
indicates that he has advanced glaucoma in both eyes, both 
eyes have undergone trabeculectomy surgery, and he is legally 
blind.  However, the claims file does not contain any 
treatment records from the Sacramento VAMC.  Since VA records 
are constructively of record (and may have bearing on the 
veteran's claim), they must be secured.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Also, correspondence 
dated in June 2002 reflects that Dr. J.B., a private 
physician, has been treating the veteran for several years 
for his bilateral eye disorder.  Dr. J.B. expressed that 
there was significant glaucomatous damage to the optic nerve 
and visual field, that both eyes underwent trabeculectomies 
in early 2000, and that the regimen of medicine including 
Timoptic and Lumigan were achieving excellent pressure 
control.  Treatment records from Dr. J.B. are not included in 
the record, and should be obtained.  

Whether or not bilateral glaucoma is secondary to (caused or 
aggravated by) the veteran's service connected hypertension 
(or the medication prescribed for such disability) is a 
medical question.  The RO noted that examiners have not 
related the glaucoma to the veteran's service connected 
hypertension.  Notably, they also have not provided any 
opinion regarding the etiology of the glaucoma.  A medical 
advisory opinion is indicated.

And while the veteran has been provided some notice of the 
VCAA in a letter in February 2002, it does not appear that 
the notice was in accordance with all applicable guidelines.  
He was not advised to submit everything in his possession 
pertinent to his claim.  Since this case is being remanded 
anyway for additional development, the RO must take this 
opportunity to ensure that VCAA notice is in full compliance 
with established guidelines.  

Accordingly, this case is remanded for the following:

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must specifically be 
advised to submit everything in his 
possession pertinent to the claim.  He 
and his representative should have the 
opportunity to respond.  

2  The veteran should be requested to 
identify all sources of treatment he 
received for his glaucoma since his 
discharge from service.  The RO should 
obtain complete copies of all treatment 
records (those not already in the claims 
folder) from the identified sources, 
specifically including Drs. F.G.F. and 
Dr. J.B.

3.  The RO should then arrange for the 
veteran to be examined by an 
ophthalmologist to ascertain the likely 
etiology of his bilateral glaucoma.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether it is at 
least likely as not that the veteran's 
glaucoma was caused or aggravated by 
the veteran's service-connected 
hypertension or the medication 
prescribed for that disease.  The 
examiner should explain the rationale 
for the opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


